                                                                                                                                                                                                                                                             FILED
                                                                                                                                                                                                                                                            MARO 6 2020
                                                                                                                                                                                                                                                        PETER A. MOORE, JR., CLERK
                                                                                                                                                                                                                                                       BYUS
                                                                                                                                                                                                                                                          _Ol~URT,
                                                                                                                                                                                                                                                            _ _ _ _ _ DEPCLK EDNC

                                                                                                                                         /fot-'ihei\
                                                                                                       Eilstem .n1st:r1cf0J:Nortil'&roil ita- .
                                                                                                        ._":, ,_,.;• • /   ,•~•/,N/h_"~•,.,I',..\•    c,,',. '.'r.,:,•n   .__. ,_.,•,_',• '•   •.~




              . (n:intfMattfr:;o'tfniiSearch of:                                                                                                       ·
        (8-!'.ifJA}J};,i~J:lj;i,~~/';;[/ra, ~sem:dtiti;                                                                                              :}
        .c1:u/1!11(i.fy tlu!:fJf!(SOft .~)/,.f1(!/l{f,,?/1Ulti{/r~,'f#)                                                                              ':_,)
   ,P:A-o'&E; ~b0EL,uNk;:keR1A~ N.~M~ER~NKi                                                                                                           )
BELdfiGfl\ilfto~g1,1.yr1n'6No BROWN, t:8RR-'ENTtY,                                                                                                   ·. )_
. .. .. . \'.p¢/1.f:@.b,)xf'f.HE:iiALEiGHiPD/ ·•. ·.... .                                                                                              1
                                                                                    APP~,R~;I;!Q~E.E~I,t~t$..~l.1!¢f(W:?\lf~3:~ij'f



located imilw


                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                     J



         ine: 6¥is,~o~'.t!iR,'.§C~r.1?JHi!i1~erf~~.\lt::PfiJn;,P,f41;@J~'%q!J.fiE4~"¥i~:6.1.{ftioi,ic}:
                   1

                     ·.~ e\1ic1e1tdf•fhr6H,nit ·

                    .1:::t~::1:~~=~;;::~;:;:!1r~~fi~;.
                     ' 1r(;(j,~i·sol'tt9~b-O, a~~iited or:;a:.pcrson;wl~o:ts)Utli~w:illt:Jy
                                                            :.:                  .,_,,.    irn§traJ
                                                                                            ......  ij~~'
                                                                                                   ,·,., ...... .                                                     ·:•,,                ,




         f:He·search'l~:ielated:t:o:if~itilatfo,d::&f:'
          : .,,--..·.._,:\:,~· ''.• . ~--~·::•~.-.:;,,.,~, ..;;;.~.'. : . ~-:~ ,, .· .• ,,, ::, . .-'":·:'•'<,<.-,'


      ,. ,, .t¢,,tt~§r;¢no.~:" .                                                                     , :., . ,- .                                                             Wt)Jl/fJs~iliif~lfi/idt1: .,.
      21JJ;s;a~Section
       ,. .. " .. .    :84-:tt
                       ~
                                                                                               Drstri
                                                                                                ",,."~(-blliiorf:of'C,ocaitietDJsttl
                                                                                                         •··~~--~:- · ... ·•i;: :;,.::-·:,,,- l:il.itiOTI'of C~acltGbt:aiiiif:
                                                                                                                                                                   ~i,_••- •• , ,••,,_,,y;,.;,;!•.•>,-•.:-,,,-...-.,j-c~>.">•..,.'J.•·'::.•'•,·~'.".




                                                                                                                                                                                                                       ?i~'l!t~{s:&,f!#~f!:ij;
                                                                                                                                                                     ,~~m~s:Et G:ate$'•1.11:;,Qnlt&~':$.!ijt!§tM;i;igf~t1:$t~;,:i]~ge




                       Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 1 of 17
                                                           -
                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

IN THE MATTER OF.THE SEARCH OF
!PHONE, MODEL UNK, SERIAL
NUMBERUNK,BELONGINGTO          Case No.                 5: 20-~-1250-JG
RAYMOND BROWN, CURRENTLY
LOCATED AT THE RALEIGH PD


                       AFFIDAVIT IN SUPPORT OF AN
                     APPLICATION UNDER RULE 41 FOR A
                      WARRANT TO SEARCH AND SEIZE


      I, Steve Kopcsak, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

      1.      I ::rp_ake this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the

examination of property -      that is, electronic devices and media -        which are

currently in law enforcement possession, and the extraction from that property of

electronically stored information described in Attachments A and B.

      2.      I, Steven Kopcsak, (hereinafter referred to as "this affiant", am a full

time Task Force Officer (TFO) with the Federal Bureau.of Investigation (FBI) and a

detective with the Raleigh Police Department (RPD). This affiant has been a sworn

law enforcement officer for since 2003. During this affiant's years of employment,

this affiant has investigated and participated in investigations of adults, juveniles,

both suspects and victims of crimes.      This affiant's assignments and experience

include patrol operations, tactical operations, and criminal investigations in drug

related criminal activity, firearms violations, gang activity, person crimes, property


           Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 2 of 17
crimes, and juvenile crimes. This affiant has received training through the Raleigh

Police Department Training Academy and regularly scheduled in-service training
                                                                ,
sessions. This affiant has attended advanced narcotics patrol tactics classes and

has also received training from other drug investigators in the field of investigation,

detection, and identification of illegal controlled substances. Through this affiant's

training and experience, I am familiar with persons, practices, and with the

appearance, packaging, manufacturing, sales, and distribution of illegal controlled

substances. This affiant has been involved in numerous illegal weapons cases, as

well as controlled substance investigations on both the federal and state levels.

      3.       I have conducted several investigations related to federal firearms, and

narcotics violations. Through training and experience while working these cases, I

have learned that computers, cellular phones, tablets and other electronic storage

devices often contain evidence of the alleged crimes. Cellular phone histories often

contain evidence related to internet activity, financial transactions, package

tracking information, and addresses of where narcotics or money originates or has

been shipped. Additionally, cellular telephone SMS (Text) histories often contain

conversations between the co-conspirators related to narcotics trafficking, sales or

crimes of violence.

      4.       This affidavit is· intended to show only that there is sufficient probable
                                                \
cause for the requested warrant, and does not set forth all of my knowledge about

this matter.



                                            2



           Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 3 of 17
IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       The property to be searched includes:

       5.      One !Phone, Model unknown, Serial Number unknown taken from the

possession of Raymond BROWN. The model and serial numbers are unknown at

this time due to that information being stored within the phones data and not on

the device itself.

       6.      The applied-for warrant would authorize the forensic examination of

the Device as described in Attachment A, for the purpose of identifying

electronically stored data as more particularly described in Attachment B.

PROBABLE CAUSE

       7.      The United States, including the Federal Bureau of Investigatfon (FBI)

and Raleigh Police Department (RPD), is conducting a criminal investigation of

Raymond BROWN aka "031" aka "Boo Boo" regarding federal narcotic violations.

       8.      Raymond BROWN is the self-proclaimed leader of his own set in the

larger blood gang organization, which he refers to as "031 gang" in North Carolina,

a wholly illegitimate criminal enterprise. The blood gang is a New York City-based

criminal gang, which has leaders and members across the United States. BROWN

has been described as one of the higher ranking members of the North Carolina

bloods and is believed to hold the rank of 5 star general. Information has been

obtained from cooperating sources that BROWN has subordinate gang members

that take "orders" from him both inside and outside of jails and prisons. BROWN is

known to have ordered subordinate gang members to commit acts of violence that

                                           3



            Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 4 of 17
have been subsequently carried out. He is also known to have committed acts of

violence himself.

      9.       Raymond BROWN is a convicted felon. BROWN has previously been

convicted of Attempted Common Law Robbery iri August of 2003, Conspire to

Possess Weapon of Mass Destruction in June of 2005, and Possession with Intent to

Sell and Deliver Cocaine twice, in November of 2005 and July of 2006. BROWN was

convicted of Robbery with a Dangerous Weapon in February of 2010. While serving

a   sentence       for   Robbery,   BROWN          was   convicted   of   Possessing   a

Phone/Communication Device by an Inmate and Possession of a Controlled

Substance on a Prison or Jail premises in January 2018. BROWN has pending

felony drug charges in state court.

      10.      In November of 2019, RPD and agents of the FBI utilized a cooperating

source (CS) to conduct a controlled drug transaction from Raymond BROWN. The

CS was prepped and the CS and the CS' s vehicle were searched for any illegal

contraband with negative results. The CS was supplied with an amount of recorded

buy money and outfitted with audio/video recording equipment. During this drug

transaction, the CS was required to go through a "middleman" in order to purchase
                                              '\



drugs from BROWN.         The CS made contact in person with the middleman and
               I



requested an amount of crack cocaine, who in turn called his supplier on the phone

to request that the supplier deliver the crack cocaine.. This phone call, made over

speakerphone, was heard by the CS and captured by the audio/video equipment.

The middleman advised the CS that he was talking to BROWN who agreed to

                                          4



           Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 5 of 17
deliver the crack cocame.     Shortly thereafter, BROWN arrived· to deliver the

requested amount of crack cocame that was then sold to the CS.          Your affiant

confirmed through historical call detail records that the middleman did 1n fact

contact the phone associated with BROWN.

      11.    On another date in November of 2019, this affiant again utilized a CS

to conduct another controlled drug transaction from Raymond BROWN. The CS

again was required to go through a middleman.        Similar preparation was used

regarding searching the CS and the CS's vehicle, with negative results, and

outfitting the CS with law enforcement buy money and a/v equipment. Once the CS

met with the middleman, the middleman contacted BROWN by phone to request he
                       /


deliver cocaine. BROWN agreed and arrived shortly thereafter. On this occasion,

BROWN delivered and sold a state-level trafficking amount of cocaine directly to

the CS.

      12.    Within the last three weeks, your affiant again utilized a CS to conduct

a controlled drug transaction from BROWN.          The CS was prepped for this

investigation similar to all previous controlled drug transactions.     Your affiant

knew, pursuant to a state court order allowing live cell-site location information on

the phone associated with BROWN, that BROWN was not in Raleigh but in a

neighboring town. The CS again met with the same middleman and requested an

amount of cocaine. The middleman advised that he would hg:ve to call his source of

supply. Electronic surveillance showed that the middleman's very next phone call

was to BROWN.          BROWN was heard over speakerphone instructing the

                                         5



          Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 6 of 17
middleman to proceed to a location at which to meet. Once BROWN arrived, the

middleman met with BROWN and obtained the cocaine, which was then

immediately sold to the CS.

      13.    On March 4, 2020, the Honorable Judge James Gates, United States

Magistrate Judge, authorized a Federal Arrest Warrant via Criminal Complaint for

Raymond BROWN aka "031". (See: 5:20-mj-1233-JG). BROWN was charged with

Possession with Intent to Distribute Cocaine. On the same date, the Honorable

Judge James Gates, United States Magistrate Judge, authorized a Federal Search

and Seizure Warrant for Raymond BROWN, his residence, and vehicle. Among

those items to be seized were cell phones and photos, records, documents that might

be stored on a computer.

      14.    On March 5, 2020, the Raleigh Police Department arrested BROWN

shortly after leaving .his residence located at 2272 Fox Ridge Manor Road m

Raleigh, North Carolina.      At the time of BROWN's arrest, BROWN was m

possession of an !Phone, Model unknown at this time, and Serial Number unknown

at this time due to that information being stored within this phones data.

      15.    I am requesting a search warrant be granted to search the cell phone

listed in the 'Items to be searched' which has been recovered during the course of

this investigation. The cellphone listed was seized from Raymond BROWN. My

training and experience has shown that people use personal electronic devices, to

include cellular telephones, for many aspects of their daily lives. Numerous past

investigations have revealed evidence of crimes on electronic devices to include

                                          6



         Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 7 of 17
evidence of motive, method and intent to commit specific crimes via photographs,

text messages, email messages, websites and other digital files stored on these

devices.'

TECHNICAL TERMS

       16.      Based on my training and experience, I use the following technical

terms to convey the following meanings:

             a. Wireless telephone:    A wireless telephone (or mobile telephone, or

                cellular telephone) is a handheld wireless device used for voice and

                data communication through radio signals.
                      I
                                                               These telephones send

                signals   through     networks   of   transmitter/receivers,   enabling

                communication with other wireless telephones or traditional "land

                line" telephones. A wireless telephone usually contains a "call log,"

               which records the telephone number, date, and time of calls made to

                and from the phone. In addition to enabling voice communications,

               wireless telephones offer a broad range of capabilities.          These

               capabilities include: storing names and phone numbers in electronic

               "address books;" sending, receiving, and storing text messages and e-

                mail; taking, sending, receiving, a:q..d storing still photographs and

                moving video; storing and playing back audio files; storing dates,

                appointments, and other information on personal calendars;, and

                accessing and downloading information from the Internet. Wireless



                                            7



            Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 8 of 17
               telephones may also include global positioning system ("GPS")

               technology for determining the location of the device.

            b. IP Address: An Internet Protocol address (or simply "IP address") is a

               unique numeric address used by computers on the Internet. An IP
                                                i
                                                I


               address is a series of four numbers, each in the range 0-255, separated

               by periods (e.g., 121.56.97.178).    Every computer attached to the

               Internet computer must be assigned an IP address so that Internet

               traffic sent from and directed to that computer may be directed

               properly from its source to its destination.     Most Internet service

               providers control a range of IP addresses.       Some computers have

               static-that is, long-term-IP addresses, while other computers have

               dynamic-that is, frequently changed-IP addresses.

            c. Internet: The Internet is a global network of computers and other

               electronic devices that communicate with each other.       Due to the

               structure of the Internet, connections between devices on the Internet

               often cross state and international .borders, even when the devices

               communicating with each other are in the same state.

      17.      Based on my training, experience, and research, I know that the listed

device has capabilities that allow them to serve as a wireless telephone, digital

camera, portable media player, GPS navigation device, and/or PDA. In my

training and experience, examining data stored on devices of this type can uncover,



                                            8



         Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 9 of 17
among other things, evidence that reveals or suggests who possessed or used the

device.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS
                                 \
      18.      Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly, things

that have been viewed via the Internet are typically stored for some period of time

on the device. This information can sometimes be recovered with forensics tools.

      19.      There is probable cause to believe that things that were once stored on

the Device may still be stored there, for at least the following reasons:

            d. Based on my knowledge, training, and experience, I know that

               computer files or remnants of such files can be recovered months or

               even years after they have been downloaded onto a storage medium,

               deleted, or viewed via the Internet. Electronic files downloaded to a

               storage medium can be stored for years at little or no cost. Even when

               files have been deleted, they can be recovered months or years later

               using forensic tools. This is so because when a person "deletes" a file

               on a computer, the data contained in the file does not actually

               disappear; rather, that data remains on the storage medium until it is

               overwritten by new data.                                                     '/



            e. Therefore, deleted files, or remnants of deleted files, may reside in free

               space or slack space-that is, in space on the storage medium that is

               not currently being used by an active file-for long periods of time

                                            9



          Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 10 of 17
               before they are overwritten.      In addition, a computer's operating

               system may also keep a record of deleted data in a "swap" or "recovery"

               file.

            f. Wholly apart from: user-generated files, computer storage media-in

               particular,   computers'   internal   hard   drives-contain   electronic

               evidence of how a computer has been used, what it has been used for,

               and who has used it. To give a few examples, this forensic evidence

               can take the form of operating system configurations, artifacts from

               operating system or application operation, file system data structures,

               and virtual memory "swap" or p·aging files. Computer users typically

               do not erase or delete this evidence, because special software is

               typically required for that task. However, it is technically possible to

               delete this information.

            g. Similarly, files that have been viewed via the Internet are sometimes

               automatically downloaded into a temporary Internet directory or

              "cache."

      20.     Forensic evidence.     As further described in Attachment B, this

application seeks permission to locate not only electronically stored information

that might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Device was used, the purpose of its use,

who used it, and when.        There is probable cause to believe that this forensic

electronic evidence might be on the Device because:

                                            10


        Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 11 of 17
 h. Data on the storage medium can provide evidence of a file that was

     once on the storage medium but has since been deleted or edited, or of

     a deleted portion of a file (such as a paragraph that has been deleted

     from a word processing file). Virtual memory paging systems can leave

     traces of information on the storage medium that show what tasks and

     processes were recently active. Web browsers, e-mail programs, and

     chat programs store configuration information on the storage medium

     that can reveal information such as online nicknames and passwords.

     Operating systems can record additional information, such as the

     attachment of peripherals, the attachment of USB flash storage

     devices or other external storage media, and the times the co_mputer ·

     was in use. Computer file systems can record information about the

     dates files were created and the sequence in which they were created.

1.   Forensic evidence on a device can also indicate who has used or·

     controlled the device. This "user attribution" evidence is analogous to

     the search for "indicia of occupancy" while executing a search warrant

     at a residence.

J.   A person with appropriate familiarity with how an electronic device

     works may, after exammmg this forensic evidence in its proper

     context, be able to draw conclusions about how electronic devices were

     used, the purpose of their use, who used them, and when.



                                 11



Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 12 of 17
            k. The process of identifying the exact electronically stored information

               on a storage medium that are necessary to draw an accurate

               conclusion is a dynamic process.     Electronic evidence is not always

               data that can be merely reviewed by a review team and passed along to

               investigators.   Whether data stored on a computer is evidence may

               depend on other information stored on the computer and the

               application of knowledge about how a computer behaves. Therefore,

               contextual information necessary to understand other evidence also

               falls within the scope of the warrant.

            1. Further, in finding evidence of how a device was used, the purpose of

               its use, who used it, and when, sometimes it is necessary to establish

               that a particular thing is not present on a storage medium.

      21.      Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

device consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the

entire medium, that might expose many parts of the device to human inspection in

order to determine whether it is evidence described by the warrant.

      22.      Manner of execution. Because this warrant seeks only permission to

examme a device already in law enforcement's possession, the executio~ of 'this

warrant does not involve the physical intrusion onto a premises. Consequently, I



                                            12



        Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 13 of 17
                                             :CbNOLiISJll&:
                                             --·~.      '




        23.     I su'om'it tliat ,this affidamt-:·S:t-l~por.ts J)l'olliiWle ?·ar~~ "f_6r Jl·.:~e.~J:qR   0




·. warrant,acuthorizing-the examii;r_a~ion ~lth_e.:d'e"V2ices .astd~scrlQ¢.t!,':J:i1;'~~tta-chm~nk.ii10
                 •      ""              ••          •             • ••     •,••   :•,,,   ,.,,   • <'   • •'•<        ,·•• \•,•   • ,•,   ,''M•,   ,,•,••••




                                                              ''R,esp~ct'r9l1l;~:ufam.~M~t~i,. 71
                                                                                                                 :1




                                                            -ll



         Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 14 of 17
                                ATTACHMENT A

      This warrant authorizes the forensic examination and evaluation of the listed

devices, for the purpose of locating, identifying and recovering electronically stored

information, as described more fully in Attachment B, incorporated herein.




                                         14



        Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 15 of 17
Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 16 of 17
             c. any information related to sources/recipients of firearms (including

                names,   addresses,   phone       numbers,   or   any   other   identifying

                information);

       2.       Evidence of user attribution showing who used or owned the Device at

the time the things described in this warrant were created, edited, or deleted, such

as logs, phonebooks, saved usernames and passwords, documents, and browsing

history;




                                              2



            Case 5:20-mj-01250-JG Document 1 Filed 03/06/20 Page 17 of 17
